The plaintiff in error appeals from the verdict of a jury finding him guilty of having possession of intoxicating liquor with intent to sell, and fixing his punishment at a fine of $200 and 5 months in the county jail. Various assignments of error are made in the petition in error, being principally directed to the contention that the municipal criminal court of Tulsa is unconstitutional. This contention has heretofore been decided adverse to the defendant (Buchanan v. State, 30 Okla. Cr. 362,236 P. 903), and will not be further adverted to here.
No briefs have been filed in this case, but the court is advised that the brief filed in the case last referred to should be considered in this case. We have examined the record, and find that the evidence amply supports the verdict. There is no error apparent that would require reversal. The case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.